Citation Nr: 0216036	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-03 536	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than April 12, 1996, for the grant of service connection for 
post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran's former representative, 
AMVETS, in January 2002 (before certification of the instant 
appeal to the Board) withdrew its representation of the 
veteran.  In the same January 2002 correspondence, AMVETS 
advised VA that the veteran was notified of the withdrawal.  
The veteran has not appointed another representative.


FINDING OF FACT

An April 1999 Board decision denied the veteran's claim for 
an effective date earlier than April 12, 1996, for the grant 
of service connection for PTSD.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than April 12, 1996, for the grant of service 
connection for PTSD is legally insufficient.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 1999 Board decision denied the veteran's claim of 
entitlement to an effective date earlier than April 12, 1996, 
for the grant of service connection for PTSD.  Generally, a 
claim which has been denied in a Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) 
(West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

The Board notes, however, that in cases where an appellant 
seeks to reopen a claim for entitlement to an earlier 
effective date under 38 C.F.R. § 3.156, the United States 
Court of Appeals for Veterans Claims (Court), in Lapier v. 
Brown, 5 Vet. App. 215 (1993), has held that, even assuming 
the presence of new and material evidence, reopening of a 
claim for entitlement to an earlier effective date can not 
result in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since an April 1999 Board 
decision denied entitlement to an effective date earlier than 
April 12, 1996, for the grant of service connection for PTSD, 
and as, pursuant to the Court's holding in Lapier, supra, the 
veteran would not be entitled to an earlier effective date 
for the grant of service connection for PTSD even if he had 
presented new and material evidence, his claim must be denied 
as legally insufficient. 

Although the Board has considered and denied the veteran's 
appeal on a ground different from the RO, that is, whether 
the veteran had submitted new and material evidence to reopen 
his claim rather than whether he is entitled to prevail on 
the merits, he has not been prejudiced by the Board's 
decision.  In conducting a de novo review and deciding the 
claim on the merits, the RO accorded it greater consideration 
than was warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand the case to 
the RO for consideration of the issue of whether the veteran 
had submitted new and material evidence with which to reopen 
the instant claim would be pointless, and, in light of the 
law and regulations cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), as implemented by VA 
regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), which became 
effective during the pendency of this appeal.  The VCAA, 
among other things, modified VA's duties to notify and to 
assist claimants.  See generally VCAA, §§ 3,4,7; see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the September 
2000 VA letter notifying the veteran of the August 2000 
rating decision denying the instant claim, as well as the 
statement of the case issued in February 2002.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The Board again points out that 
this is a case where the law is dispositive of the claim; 
there consequently is no need to advise the veteran of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, since there is no additional evidence that 
can be obtained by VA or submitted on behalf of the veteran 
which could affect the outcome of the instant appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran);  
Sabonis, supra.  Moreover, since there is no reasonable 
possibility that any assistance to the veteran would 
substantiate his claim, VA's duty to assist the veteran in 
the instant claim has been fulfilled.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(d)).


ORDER

The appeal is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

